HARWOOD, Justice.
' This is an appeal by the State of Alabama from a judgment of the court below condemning certain lands of the appellee for use of a state highway, and fixing appellee’s damages at $16,500 pursuant to a jury verdict awarding damages in said amount.
The appellant has assigned five errors. Assignments 2, 3, 4, and 5, are too general to invite our review.
Assignment of error No. 1 is to the effect that the court erred in overruling appellant’s motion for a new trial. Each ground of the motion for a new trial thus indirectly became an assignment of error. Peoples Telephone Co. v. Buchanon, 37 Ala.App. 371, 68 So.2d 854. However, counsel for appellant has not in brief sufficiently brought forward or argued any of the grounds for the motion for a new trial in such manner as to justify a review of any of the grounds in the motion.
In brief counsel for appellant has attempted some argument in support of assignment of error No. 2, and has casually referred in brief to “item number 5” which we take to be a reference to assignment of error 5. As before stated, neither of these assignments is sufficiently definite to predicate a review thereon.
Affirmed.
LIVINGSTON, C. J., and LAWSON, GOODWYN, MERRILL and COLEMAN, JJ., concur.